Citation Nr: 0001815	
Decision Date: 01/21/00    Archive Date: 01/28/00

DOCKET NO.  97-03 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
rheumatoid arthritis.

2.  Entitlement to a 10 percent evaluation based on multiple 
noncompensable service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and appellant's spouse



INTRODUCTION

The veteran had active service from July 1954 to June 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  


FINDINGS OF FACT

1.  The claims are plausible and all relevant evidence 
necessary for an equitable disposition of these issues has 
been obtained.

2.  The veteran's service-connected rheumatoid arthritis is 
not currently an active process and there are no chronic 
residuals thereto.

3.  The veteran's service-connected disabilities do not 
interfere with normal employability.


CONCLUSIONS OF LAW

1.  The claims of entitlement to increased ratings are well 
grounded.  38 U.S.C.A. § 5107(a).  

2.  The criteria for a compensable evaluation for rheumatoid 
arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic 
Code 5002 (1999).

3.  The criteria for a compensable evaluation based upon 
multiple noncompensable disabilities have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 3.324 (1999).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims for a compensable evaluation for rheumatoid arthritis 
and a 10 percent evaluation based on multiple noncompensable 
service-connected disabilities are plausible and capable of 
substantiation and thus well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  When a veteran submits a well-
grounded claim, VA must assist him in developing facts 
pertinent to that claim.  38 U.S.C.A. § 5107(a).  The veteran 
has been afforded VA examinations and personal hearings, and 
treatment records have been obtained.  The Board is satisfied 
that all relevant evidence that is available has been 
obtained regarding the claims, and that no further assistance 
to the veteran is required to comply with 38 U.S.C.A. 
§ 5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disabilities at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that, where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The report of a July 1996 VA orthopedic examination reflects 
that there was no deformity or swelling in any of the joints 
that the veteran reported a history of problems with.  X-rays 
of the veteran's elbows and ankles were normal as were X-rays 
of the left wrist.  X-rays of the right wrist revealed an 8-
millimeter cystic change, but otherwise the wrist was normal.  
The test for rheumatoid factor was negative.  The diagnosis 
included mild degenerative disease of the elbows, ankles and 
wrists with no deformity or swelling and basically normal 
range of motion.

The report of an August 1998 VA rheumatology examination 
reflects that finger joints showed no evidence of 
inflammation.  Tenderness at the base of the first metacarpal 
joints was consistent with osteoarthritis.  There was no 
evidence of synovial thickening.  The impression was that the 
veteran had arthralgias of soft tissue etiology, 
osteoarthritis at the base of the thumbs and probably the 
cervical spine, and no evidence of active rheumatoid 
arthritis.  The examiner commented that there was nothing to 
suggest active rheumatoid arthritis and it was uncertain if 
the veteran had ever had rheumatoid arthritis.  If he did, it 
did not result in any significant joint damage.  

The veteran's service-connected rheumatoid arthritis has been 
evaluated under the provisions of Diagnostic Code 5002 of the 
Rating Schedule.  Diagnostic Code 5002 provides that 
rheumatoid arthritis as an active process will be evaluated 
as 20 percent disabling when there are 1 or 2 exacerbations a 
year and a well-established diagnosis.  Chronic residuals of 
rheumatoid arthritis will be rated under the appropriate 
diagnostic code for the specific joint involved.  The ratings 
for the active process will not be combined with the residual 
ratings for limitation of motion or ankylosis, but rather the 
higher evaluation will be assigned.

The Board has considered the veteran's statements and the 
testimony that has been offered as well as all treatment 
records.  The record does reflect that the veteran has 
expressed complaints relating to various joints.  For 
example, in addition to the examination reports above 
referred to, a July 1997 record reflects that the veteran 
complained of a sore neck, left elbow, and wrists.  However, 
there is no competent medical evidence that reflects that the 
veteran currently has rheumatoid arthritis as an active 
process.  Rather, the reports of both the July 1996 and 
August 1998 VA examinations reflect that his rheumatoid 
factor was negative and that he does not currently have 
rheumatoid arthritis as an active process.  In the absence of 
any competent medical evidence indicating that he has 
rheumatoid arthritis as an active process and competent 
medical evidence indicating that he does not have rheumatoid 
arthritis as an active process, a preponderance of the 
evidence is against a finding that the veteran has rheumatoid 
arthritis as an active process.  Therefore, in the absence of 
the presence of rheumatoid arthritis as an active process, a 
preponderance of the evidence is against the minimum 
20 percent evaluation that may be assigned under Diagnostic 
Code 5002 for rheumatoid arthritis as an active process.  

With respect to evaluating any chronic residuals, testimony 
has been offered regarding various joint pains and medical 
records reflect the veteran's complaints concerning various 
musculoskeletal pain.  However, neither the veteran nor his 
spouse are qualified, as laypersons, to offer a medical 
diagnosis or medical causation or associate reported symptoms 
with any specific underlying disease entity, as such matters 
require medical expertise.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  None of the competent 
medical evidence associates any of the veteran's 
musculoskeletal complaints with residuals of rheumatoid 
arthritis.  Rather, the competent medical evidence, including 
the reports of the 1996 and 1998 VA examinations, associate 
the veteran's joint complaints with degenerative disease, 
arthralgias, and osteoarthritis and the report of the August 
1998 examination specifically finds that if the veteran did 
have rheumatoid arthritis at one time, it did not result in 
any significant joint damage.  Therefore, on the basis of the 
evidence of record, a preponderance of that evidence is 
against a finding that there are any chronic residuals to the 
veteran's rheumatoid arthritis.  Therefore, a preponderance 
of the evidence is against any compensable evaluations under 
other diagnostic codes relating to any specific joints since 
a preponderance of the evidence is against a finding that any 
disability with respect to these joints is related to 
rheumatoid arthritis.  

In addition to having a noncompensable evaluation for 
rheumatoid arthritis, the veteran also has a noncompensable 
evaluation for chronic tonsillitis.  Whenever a veteran has 
two or more separate permanent service-connected disabilities 
of such character as clearly to interfere with normal 
employability, even though none are compensable, a 10 percent 
rating may be granted.  38 C.F.R. § 3.324.  There is no 
competent medical evidence that indicates that either the 
veteran's rheumatoid arthritis or chronic tonsillitis clearly 
interferes with normal employability.  Rather, the competent 
medical evidence indicates that the veteran does not have 
active rheumatoid arthritis and that if he ever had 
rheumatoid arthritis it did not result in any significant 
joint damage.  There is no competent medical evidence 
indicating that the veteran experiences any interference with 
employability as a result of chronic tonsillitis.  Rather, 
the competent medical evidence reflects that the veteran does 
not currently experience any interference with employability 
as a result of rheumatoid arthritis.  Therefore, a 
preponderance of the evidence is against the award of a 
separate 10 percent rating under 38 C.F.R. § 3.324.  

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999) 
only in cases where the issue is expressly raised by the 
claimant or the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
Rating Schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VAOPGCPREC 6-96 (August 16, 1996).  In this case, 
consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
Rating Schedule.



ORDER

An increased rating for rheumatoid arthritis is denied.

A compensable evaluation based on multiple noncompensable 
service-connected disabilities is denied.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals




 

